Case 3:20-cr-0Q008-E Document6 Filed 01/10/20 Pagei1of5 Pa e|D.t2

AO 199A (Rev. 12/11) Order Setting Conditions of Release

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA §
v. Case No. 3:20-cr-00008-E
ROBERT BURNEY CAPPS (1)

ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1)
(2)
(3)

(4)

(5)

The defendant must not violate federal, state, or local law while on release.
The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

The defendant must advise the court or the pretrial services office or supervising officer in writing before making any
change of residence or telephone number.

The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: 1100 Commerce St., Dallas, TX_75242 as directed.
Place/Date/Time

If blank, defendant will be notified of next appearance.

The defendant must sign an Appearance Bond, if ordered.

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

FILED

 

JAN | 0 2020

 

 

 

CLERK, U.S. DISTRICT COURT

B nl
y Deputy

 

 

 
AO 199A (Rev.

 

ADDITIONAL CONDITIONS OF RELEASE

IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:
0 (6) The defendant is placed in the custody of:
Person or organization
Address (only if above is an organization)
City and state Tel. No.
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court immediately if the
defendant violates a condition of release or is no longer in the custodian’s custody.

 

 

Signed:

we Custodian Date
) The defendant must:
(a) submit to supervision by and report for supervision to the Supervising Officer
telephone number 214/753-2500, no later than ae Aste
(b) continue or actively seek employment.

(c) continue or start an education program.
(d) surrender any passport to:

(e) not obtain a passport or other international travel document. ' NO7F5 OG
(f) abide by the following restrictions on personal association, residence, Leas) poten fae ws f

(g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or
Prosecution, including:

~
~~

Oo RRO

(h) get medical or psychiatric treatment:

(i) return to custody each at o’clock after being released at o’clock for employment,
schooling, or the following purposes:

(j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer

considers necessary.

(k) not possess a firearm, destructive device, or other weapon.

(I) not use alcohol O at all 0 excessively.

(m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed to

defendant by a licensed medical practitioner.

(n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be

used with random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system,

and/or any form of prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper w

with the efficiency and accuracy of prohibited substance screening or testing.

(0) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services

office or supervising officer.

(p)_ participate in one of the following location restriction programs and comply with its requirements as directed

ot) Curfew. You are restricted to your residence every day 0 from to , or —
directed by the pretrial services office or supervising officer; or

XC (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious
services; medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered
obligations; or other activities approved in advance by the pretrial services office or supervising officer; or

C (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical
necessities and court appearances or other activities specifically approved by the court.

(q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the

program requirements and instructions provided.

(r) you must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services

or supervising officer.

(s) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel,

including arrests, questioning, or traffic stops.

(t)

Oo DOOR

So

"XARA
AO I99A (Rev.

 

ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a revocation of your
release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in imprisonment, a fine, or both.
While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be consecutive (i.e., in
addition to) to any other sentence you receive.
It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt to intimidate a
witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are significantly more serious if they
involve a killing or attempted killing.
If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined
not more than $250,000 or imprisoned for not more than 10 years, or both;
(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not more than
$250,000 or imprisoned for not more than five years, or both;
(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;
(4) amisdemeanor— you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions of release, to
appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.

Re Cad)

zai Univacety Bld, dana,

Defendant's Signature

 

Address, City, and State
Directions to the United States Marshal
tb The defendant is ORDERED released after processing.
0 The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant has posted bond

and/or complied with all other conditions for release. If still in custody, the defendant must be produced before the appropriate judge at the time and place
specified.

owe. of abo a 2b Borat Aio——.

- Judicial Office™S Signature S

IRMA CARRILLO RAMIREZ, U.S. MAGISTRATE

 

Printed name and title

DISTRIBUTION: COURT DEFENDANT  PRETRIALSERVICE U.S.ATTORNEY U.S. MARSHAL

 
Case 3:20-cr-00008-E Document6 Filed 01/10/20 Page4of5 PagelD 15

ATTACHMENT 1 TO
ORDER SETTING CONDITIONS OF RELEASE

eA (w) The defendant shall not have any form of unsupervised contact with persons

CA

()

ws

under the age of 18 at any location, including but not limited to, the defendant’s
residence, place of employment, and public places where minors frequent or
congregate, without prior permission of the probation officer.

(x) The defendant shall neither possess nor have under his control any
pornographic, sexually oriented or sexually stimulating materials, including visual,
auditory, telephonic or electronic media, computer programs or services. The
defendant shall not patronize any place where such material or entertainment is
available. The defendant shall not use any sex-related telephone numbers.

(y)The defendant shall not have access to any computer.

(z) The defendant shall participate and comply with the requirements of the
Computer and Internet Monitoring Program, contributing to the cost of the
monitoring in an amount not to exceed $40.00 per month. As part of the Computer
and Internet Monitoring Program,

(i)The defendant shall consent to the probation officer’s conducting
ongoing monitoring of his computer(s). The monitoring may include the
installation of hardware and/or software systems that allow for the
evaluation of computer use. The defendant shall not remove, tamper with,
reverse engineer or circumvent the software in any way. The defendant
shall only use authorized computer systems that are compatible with the
software and/or hardware used by the Computer and Internet Monitoring
Program. The defendant shall permit the probation officer to conduct a
preliminary computer search prior to the installation of software. The
monitoring software may be removed at any time during the term of
supervision at the discretion of the probation officer.

(ii) The defendant shall submit to periodic unannounced examination of his
computer(s), storage media, and/or other electronic or Internet-capable
devices performed by the probation officer at a reasonable time and in a
reasonable manner based on reasonable suspicion of contraband evidence in
a violation of supervision. This may include the retrieval and copying of
any prohibited data and/or the removal of such systems for the purpose of
conducting a more thorough inspection. The defendant shall provide written
authorization for release of information from the defendant's Internet

 
 

Case 3:20-cr-00008-E Document6 Filed 01/10/20 Page5of5 PagelD 16

service provider.

(iii) The defendant shall not use any computer other than the one the
defendant is authorized to use, without prior approval from the probation
officer.

(iv) The defendant shall not use any software program or device designed to
hide, alter or delete records and/or logs of the defendant's computer use,
Internet activities, or files stored on the defendant's computer.

(v) The defendant shall not maintain or create a user account on any social
networking site (i.e. MySpace.com, Facebook.com, AdultFriendFinder.com,
etc.) that allows access to persons under the age of 18, or allows the
exchange of sexually explicit material, chat conversations, or instant
messaging. The defendant shall not view and/or access any web profile of
users under the age of 18.

(vi) The defendant shall not use or possess any gaming consoles (including,
but not limited to Xbox,PlayStation, Nintendo) or devices without prior
permission from the probation officer.

(vii) The defendant shall not use or possess a web cam or any other
hardware that allows for the exchange of video or photographs online.

(viii) the defendant shall not access any service or use any software that
allows for the direct peer-to-peer contact that may include chat rooms, file
sharing or other similar activity, without permission from the probation
officer.

(ix) The defendant shall nofuse or own any device that allows Internet
access other than authorized by the U.S. Probation Office. This includes,
but is not limited to PDA's, electronic games and cellular/digital telephones.

(x) The defendant shall not engage in or utilize any service that allows peer-
to-peer file sharing or file transfer protocol activity.

(xi) The defendant shall be required to log onto his authorized computer
using an assigned user name (true name) and biometric user authentication.
